DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 16/768,156 filed on 5/29/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/29/2020 and 4/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-20 is/are rejected under 35 U.S.C. 102(a)(2) as being taught by Yasuyuki JP 2008-307413.

Regarding claim 1, Yasuyuki teaches:
An appliance having a motor (Fig. 1 washing machine with motor 12), the appliance comprising: 
an inverter configured to transfer power applied from an input power source to the motor (Page 7 para 5: inverter circuit 70 to drive the motor 12, thus transferring power from ac input power source shown in Fig 3), the inverter comprising a plurality of pairs of switches, each pair of switches being electrically connected in series to each other and configured to generate a phase corresponding to the pair of switches (Page 7 para 5); and
 an inverter control unit (motor control unit 74 and main control unit 40 together) configured to 
control operation of the inverter motor (Page 7 para 5: motor control unit 74 controls the drive power applied to motor), 
generate a braking command for stopping rotation of the motor (Page 7 para 5: motor control unit 74 corresponding to the drive control means and electromagnetic brake means and Page 8 last paragraph), 
based on an elapse of a preset braking time after the braking command is generated, control the inverter to execute a first braking mode to thereby reduce a rotational speed of the motor in a state in which no current flows in the inverter control unit (Page 8 last paragraph: once the dewatering tub 6 reaches the high speed dewatering rotation speed is interpreted as the preset braking time; detection signal input to the main control unit and stopping the energization of the motor is interpreted as a generation of braking command; temporarily stops operation of the motor is interpreted as no current flows in the inverter control unit and Page 12 para 2-4; and brake mechanism 15), and
 based on execution of the first braking mode, control the inverter to execute at least one of a second braking mode or a third braking mode to thereby reduce the rotational speed of the motor and stop rotation of the motor in a state in which a current flows in the inverter control unit (Page 12 para 4-6: then main control unit 40 determines whether or not the rotation speed of the motor 12 is equal to or less than a predetermined threshold based on the detection signal from the rotation detector 75, then if yes, a short circuit where the three-phase lower arms of the switching circuit 72 are turned on simultaneously).  

Regarding claim 2, Yasuyuki teaches:
The appliance of claim 1, wherein the inverter control unit is configured to, in the first braking mode, turn off all of the plurality of pairs of switches (Page 12 para 2: motor forcibly stopped using a short-circuit brake, which is a kind of electromagnetic brake; when power is removed and short across the motor it causes a braking effect and the short allows a high current to flow creating a magnetic field to produce the braking effect).

Regarding claim 4, Yasuyuki teaches:
The appliance of claim 1, wherein each pair of switches comprise an upper-arm switch and a lower-arm switch that are electrically connected in series to each other (Fig. 3), and wherein the inverter control unit is configured to, in the third braking mode,  turn off all of the upper-arm switches of the plurality of pairs of switches and turn on all of the lower-arm switches of the plurality of pairs of switches (Page 12 para 4-6: then main control unit 40 determines whether or not the rotation speed of the motor 12 is equal to or less than a predetermined threshold based on the detection signal from the rotation detector 75, then if yes, a short circuit where the three-phase lower arms of the switching circuit 72 are turned on simultaneously).

Regarding claim 6, Yasuyuki teaches:
The appliance of claim 1, wherein the inverter control unit is configured to control the inverter to 

Regarding claim 7, Yasuyuki teaches:
The appliance of claim 6, wherein the inverter control unit is configured to control the inverter to execute the second braking mode until the rotational speed of the motor becomes less than or equal to a second speed that is less than the first speed (Page 12 last para: the rotation of the motor is quickly stopped by the operation of the short-circuit brake. If the motor is topped (YES), display canceled, thus rotational speed of the motor becomes less than or equal to a second speed that is less than the first speed; stopping is less than a predetermined threshold).  

Regarding claim 8, Yasuyuki teaches:
The appliance of claim 7, wherein the inverter control unit is configured to, based on completion of the second braking mode, control the inverter to execute the third braking mode until the motor stops rotating (Page 13 first para: blocking or transition to a pause state).  

Regarding claim 9, Yasuyuki teaches:
The appliance of claim 1, wherein the inverter control unit is configured to execut5-6 and 8-9 are flowcharts in the memory that shows the preset method of braking the motor using these different braking modes mentioned above), and wherein the preset braking time corresponds to a sum of time to execute each of the first braking mode, the second braking mode, and the third braking mode (Page 9 para 2-3 mentions preset braking time of 5 sec, 10 sec, etc). 

Regarding claim 10, Yasuyuki teaches:
The appliance of claim 9, wherein the inverter control unit is configured to set a time interval, for executing the third braking modnd para).  

Regarding claim 11, Yasuyuki teaches:
The appliance of claim 10, wherein the inverter control unit is configured to decrease  the time interval, for executing the third braking modend para). 

Regarding claim 12, Yasuyuki teaches:
The appliance of claim 1, wherein the inverter control unit is configured to, based on the preset braking time, set each of a first time interval for executing the first braking mode, a second time interval in for executing the second braking mod

Regarding claim 13, Yasuyuki teaches:
The appliance of claim 12, wherein the preset braking time corresponds to a sum of the first time interval, the second time interval, and the third time interval (Page 9 para 2-3). 

Regarding claim 14, Yasuyuki teaches:
The appliance of claim 12, wherein the inverter control unit is configured to set the first time interval based on a difference between the preset braking time and a predetermined time value (Page 9 para 2-3). 

Regarding claim 15, Yasuyuki teaches:
The appliance of claim 12, wherein the inverter control unit is configured to: detect an initial rotational speed of the motor at a time point that the braking command is generated, and set the first time interval, the second time interval, and the third time interval based on the initial rotational speed of the motor (Page 9 para 2-3). 

Regarding claim 16, Yasuyuki teaches:
The appliance of claim 15, wherein the inverter control unit is configured to: set at least one of the second time interval or the third time interval based on the initial rotational speed; and set the first time interval based on a difference between the preset braking time and the at least one of the second time interval or the third time interval (Page 9 para 2-3).

Regarding claim 17, Yasuyuki teaches:
The appliance of claim 16, wherein the inverter control unit is configured to decrease the third time interval based on an increase of the initial rotational speed (Page 9 para 3).  

Regarding claim 18, Yasuyuki teaches:
The appliance of claim 16, wherein the inverter control unit is configured to: based on the initial rotational speed, determine a magnitude of current (duty ratio of the PWM signal interpreted as the magnitude of current) corresponding, the current flowing in the inverter control unit in the third braking mod

Regarding claim 19, Yasuyuki teaches:
The appliance of claim 16, wherein the inverter control unit is configured to: store information related to at least one of a limit temperature or a limit current of the inverter (duty ratio of the PWM signal interpreted as the limit current) and the inverter control unit and set at least one of the first time interval, the second time interval, or the third time interval based on the stored information and the initial rotational speed (Page 9 para 2-3).  

Regarding claim 20, Yasuyuki teaches:
The appliance of claim 4, wherein the inverter control unit is configured to control the inverter to execute the third braking mode based on execution of the second braking mode (Page 13 1st para).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Yasuyuki JP 2008-307413 in view of Yukinori JP 2017123767.

Regarding claim 3, Yasuyuki teaches in page 13 para 4: the short-circuit brake is used in the above embodiment, other types of electromagnetic brakes such as a regenerative brake and a discharge brake may be used.
Yasuyuki doesn’t explicitly teach wherein the inverter control unit is configured to, in the second braking mode, control the inverter to generate a reverse phase current with respect to a rotating direction of the motor.  
However Yukinori with respect to Fig. 53, Page 27, fifth control pattern, shows an example of a control pattern where the pulsator 13 and the drum are rotated in the reverse direction; therefore the inverter generates a reverse phase current with respect to a rotating direction of the motor. 
Given the teaching of Yukinori it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control pattern where the pulsator and the drum are rotated in the reverse direction, by generating reverse phase current with respect to a rotating direction of the motor into the braking control method of Yasuyuki in order to aid the washing operation and the rinsing operation of the washing machine. 

Regarding claim 5, Yasuyuki teaches:
 The appliance of claim 3, wherein the inverter control unit is configured to control the inverter to execute the third braking mode based on execution of the second braking mode (Page 13 1st para).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Itoh to US 9,013,124 teaches in Figs 1-4 a braking scheme where the controller applies pulse width modulation signals to the inverter to control phases of the motor. During braking, the motor generates a reverse current or negative current  when this occurs, the controller closes switch S of discharge circuit so as to activate the current mirror by coupling the drain of transistor. This allows the reverse current or negative current to be discharged. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        5/6/2022


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846